COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      David Ray Conley III v. The State of Texas

Appellate case number:    01-21-00566-CR

Trial court case number: 1477785

Trial court:              183rd District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to make findings of
fact and conclusions of law on the denial of appellant’s motion to suppress a statement made by
appellant to Deputies Clopton and Miller. On August 29, 2022, the trial court clerk filed a
supplemental clerk’s record in this Court, containing the trial court’s findings of fact and
conclusions of law on appellant’s motion to suppress. Accordingly, we REINSTATE this case on
the Court’s active docket.
       It is so ORDERED.


Judge’s signature: /s Sarah Beth Landau
                    Acting individually         Acting for the Court

Date: September 1, 2022